                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                        :           Case No. 3:18-cr-095 (SRU)
                                                :
               v.                               :
                                                :
YEHUDI MANZANO                                  :           February 24, 2020

           MOTION TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America (the “Government”) respectfully requests that the Court

order that the time until the new June 5, 2020 jury selection date be excluded from the calculation

of the time within which the trial must commence under the Speedy Trial Act. As is discussed

more fully below, “the ends of justice served by [setting a June 5, 2020 jury selection date]

outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

§ 3161(h)(7)(A). A proposed order is attached to this motion.

       The Government contacted counsel for the defendant last week to see if he has any

objection to the granting of this motion or the proposed order, but counsel has not yet responded.

However, the defendant has executed and filed a waiver of his right to a speedy trial under the

Speedy Trial Act and requested jury selection be postponed until June 5, 2020. See ECF No. 91.

I.     Relevant Background

       On May 3, 2018, a grand jury returned a two-count indictment in this case charging the

defendant with production of child pornography and transportation of child pornography. ECF No.

1.   Jury selection was held on October 12, 2018, see ECF No. 38, and trial was scheduled to

commence on October 30, 2018. ECF No. 50. On October 29, 2018, the case was stayed while the

Government filed a petition for a writ of mandamus with the Second Circuit Court of Appeals.

ECF No. 58. On December 18, 2019, the Second Circuit issued an opinion granting in part and

denying in part the petition. ECF No. 76. The Government then filed a motion to set a new trial
date. ECF No. 75. The Second Circuit’s mandate was issued on February 7, 2020. ECF No. 81.

On February 11, 2020, the Court lifted the stay, and on February 13, 2020, the Court held a

telephonic status conference with the parties to discuss a new trial date. ECF Nos. 81, 86.

        In the Government’s motion to set a new trial date, the Government requested that the

Court enter an order excluding the time until the new trial date from the Speedy Trial Act

calculations. ECF No. 75 at 2. The Government indicated that excluding time would serve the ends

of justice because more than a year has passed since the case was stayed and the parties would

need additional time to effectively prepare for trial, taking into account the exercise of due

diligence. Id.

        In addition, during the February 13 telephone conference, counsel for the defendant

indicated that the defense may seek further review of the Second Circuit’s decision by filing a

petition writ of certiorari with the Supreme Court. Counsel indicated that the deadline for filing

such a petition was April 30, 2020.

        During the conference, the parties and the Court ultimately agreed to schedule jury

selection for June 5, 2020 with trial to commence on June 15, 2020. The Court then turned to the

Government’s request to exclude the time until the new trial date from the Speedy Trial Act

calculations. The Government indicated that an ends of justice finding to exclude time would be

appropriate in order to give the parties time to effectively prepare for trial and to allow time for

the defendant to seek further review of the Second Circuit’s decision. The Court asked if the

defendant consented to waiving his rights under the Speedy Trial Act. Counsel indicated he needed

to confer with the defendant, and the Court asked counsel to file a waiver within a week.

        Following the conference, the Court entered a calendar entry on the docket setting jury

selection for June 5, 2020 and trial for June 15, 2020. ECF No. 86. The Court also entered an order



                                                 2
denying as moot the Government’s motion to set a trial date. ECF No. 87.

        On February 19, 2020, the defendant executed a speedy trial waiver in which he waived

his right to a speedy trial and requested that jury selection be postponed until June 5, 2020. See

ECF No. 91. 1

II.     Legal Argument

        The Speedy Trial Act, as codified at 18 U.S.C. § 3161, permits the Court to exclude the

time within which trial must commence from the Speedy Trial Act calculation if the judge finds

that the ends of justice outweigh the best interest of the public and the defendant in a speedy trial.

See 18 U.S.C. § 3161(h)(7)(A). To do so, the Court must set forth, in the record of the case, either

orally or in writing, its reasons for finding that the ends of justice outweigh the best interests of

the public and the defendant in a speedy trial. Id. The factors, among others, for the Court to

consider are set forth in 18 U.S.C. § 3161(h)(7)(A) and include (1) if the case is unusual or

complex, the time needed for the adequate preparation for pretrial proceedings or trial to due novel

questions of fact or law, and (2) if the case is not unusual or complex, the reasonable time necessary

for effective preparation. See 18 U.S.C. § 3161(h)(7)(B). General congestion of the Court’s

calendar, however, is not a basis for excluding time under the Speedy Trial Act. See 18 U.S.C. §

3161(h)(8).

        Moreover, under Zedner v. United States, 547 U.S. 489, 500 (2006), a defendant’s waiver

alone does not serve to exclude time under the Speedy Trial Act because “a defendant may not

prospectively waive the application of the Act.” While courts often require defendants to file such

waivers to make sure they understand their rights, courts must still make on-the-record findings to

exclude time based on the statutory factors and balancing of interests set forth in 18 U.S.C.


1
  The defendant had signed a waiver on February 14, 2020, see ECF No. 89, but it contained a typographical error
that indicated the jury selection date was October 2018, instead of June 5, 2020.

                                                        3
§ 3161(h)(7). Id. Indeed, as the Second Circuit has held, “the [Speedy Trial Act] does not include

the defendant’s consent among the factors a court must consider” and “a district court may grant

a continuance sought by counsel without the consent of the defendant so long as the district court

determines that the ends of justice would be served based upon its analysis of the factors articulated

in 18 U.S.C. § 3161(h)(7)(B). See United States v. Lynch, 726 F.3d 346, 355-56 (2d Cir. 2013).

        Based on the facts here, the Court has grounds to find that the time from February 13, 2020

(which was the date of the telephone status conference) until June 5, 2020 should be excluded from

the speedy trial clock. A significant period of time has passed since the case was stayed, and the

parties will need time to review the case materials, coordinate with witnesses, and file any

additional motions in limine and revisions to proposed jury instructions based on the Second

Circuit’s ruling on the writ of mandamus. Accordingly, as the Government indicated in its motion

to set a trial date and during the status conference, an ends of justice finding to exclude time would

be appropriate under the 3161(h)(7) factors in order to allow the parties time to effectively prepare

for trial and to allow the defendant time to seek further review in the Supreme Court of the legal

questions raised in the Second Circuit’s December 18, 2019 decision, which is part of his

preparation for trial.

        Moreover, although the Court did not make on-the-record ends of justice findings during

the call and denied as moot the Government’s request to exclude time under the Speedy Trial Act,

it appears that the Court had taken into account some of the above considerations, including time

for the defendant to file his petition for review with the Supreme Court, among other reasons, in

setting the June 5 jury selection date. Accordingly, the Court should exclude the entire time from

the date of the February 13 status conference to June 5. See Zedner, 547 U.S. at 506-07 (noting

that the required ends-of-justice findings “must be made, if only in the judge’s mind, before



                                                  4
granting the continuance” provided they are “put on the record by the time a district court rules on

a defendant’s motion to dismiss under 3162(a)(2).”); United States v. Breen, 243 F.3d 591, 97 (2d

Cir. 2001) (holding that time may be properly excluded, even where a judge does not recite the

statutory factors, explicitly perform the required balancing of interests, or “utter the magic words

‘ends-of-justice’ at the time of ordering the continuance[,]” if the record demonstrates that a district

court considered the factors and performed the balancing of interests before granting the

continuance.).

III.    Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court enter an

order pursuant to 18 U.S.C. § 3161(h)(7)(A) excluding the time from and including February 13, 2020

through June 5, 2020 in computing the time within which a trial must begin under the Speedy Trial

Act, and finding that the ends of justice outweigh the best interest of the public and the defendant in a

speedy trial. A proposed order is attached to this motion.

                                                Respectfully submitted,


                                                JOHN H. DURHAM
                                                UNITED STATES ATTORNEY

                                                /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT UNITED STATES ATTORNEY
                                                Federal Bar No. phv04499
                                                157 Church Street, 25th Floor
                                                New Haven, CT 06510
                                                Tel.: (203) 821-3700 / Fax: (203) 773-5376
                                                Email: neeraj.patel@usdoj.gov




                                                   5
                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 24, 2020, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.


                                               /s/ Neeraj N. Patel
                                              Neeraj N. Patel
                                              Assistant United States Attorney




                                                 6
